
	
		III
		109th CONGRESS
		2d Session
		S. RES. 576
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2006
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Biden, Mr.
			 Chambliss, Mrs. Dole,
			 Mr. Domenici, Mr. Grassley, Mrs.
			 Hutchison, Mr. Stevens,
			 Mr. Talent, Mr.
			 Frist, Mr. DeWine,
			 Mr. Inouye, Mr.
			 Pryor, Mr. Salazar,
			 Mr. Schumer, Ms. Snowe, Mr.
			 Vitter, and Mr. Burns)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals of Red Ribbon
		  Week.
	
	
		Whereas the Governors and Attorneys General of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, and more than 100 other organizations throughout the United
			 States annually cosponsor Red Ribbon Week during the week of October 23 through
			 October 31;
		Whereas a purpose of the Red Ribbon Campaign is to
			 commemorate the service of Enrique “Kiki” Camarena, a special agent of the Drug
			 Enforcement Administration who died in the line of duty in 1985 while engaged
			 in the battle against illicit drugs;
		Whereas the Red Ribbon Campaign is nationally recognized
			 and is in its twenty-first year of celebration to help preserve the memory of
			 Special Agent Camarena and further the cause for which he gave his life;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug and alcohol abuse places the lives of
			 children at risk and contributes to domestic violence and sexual
			 assaults;
		Whereas drug abuse is one of the major challenges that the
			 citizens of the United States face in securing a safe and healthy future for
			 the families and children of our Nation;
		Whereas emerging drug threats, such as the growing
			 epidemic of methamphetamine abuse and the abuse of inhalants and prescription
			 drugs, jeopardize the progress made against illegal drug abuse; and
		Whereas parents, youths, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States demonstrate their commitment to drug-free, healthy
			 lifestyles by wearing and displaying red ribbons during this week-long
			 celebration: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of Red Ribbon Week;
			(2)encourages
			 children and teens to choose to live drug-free lives; and
			(3)encourages all
			 people of the United States—
				(A)to promote the
			 creation of drug-free communities; and
				(B)to participate in
			 drug prevention activities to show support for healthy, productive, and
			 drug-free lifestyles.
				
